Citation Nr: 0022060	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-07 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for stomach problems, 
claimed as residuals of botulism.

2.  Entitlement to service connection for arthritis, multiple 
joints, to include hips, shoulders, knees and ankles, 
bilaterally.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the No. Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A hearing was held in July 1997, at the RO, before Michael D. 
Lyon, who is the Board Member rendering the determination in 
this claim and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991).  A 
transcript of the hearing has been included in the claims 
folder for review.

Subsequently, the case was remanded in January 1998, for 
further development. During this period service connection 
for posttraumatic stress disorder was granted.  This action 
constituted a full grant of the benefits sought on appeal as 
to that issue.  As such, the only issues before the Board at 
this time are those shown on the title page.  


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  Service medical records are negative as to complaints, 
findings, or clinical diagnoses of botulism.

3.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently suffers 
from residuals of in-service botulism.

4.  Service records are negative as to any to complaints, 
findings, or clinical diagnoses of arthritis.

5.  Arthritis, multiple joints, to include hips, shoulders, 
knees and ankles, if any, was not noted until many years 
after service, and has not been shown by competent evidence 
to be related to service or to any occurrence or event 
therein based on the evidence submitted.


CONCLUSION OF LAW

The claims for entitlement to service connection for stomach 
problems, claimed as residuals of botulism, and/or arthritis, 
multiple joints, to include hips, shoulders, knees and 
ankles, bilaterally, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With certain enumerated disorders such as arthritis, service 
incurrence may be presumed if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).


a. Stomach problems, claimed as residual of botulism

The veteran maintains that he should be granted entitlement 
to service connection for stomach problems, claimed as 
residuals of botulism incurred in service.  He claims that he 
was diagnosed or developed botulism in basic training in 
1965.  He was treated and the botulism resolved.  He was 
returned to duty with no reoccurrence.  He claims current 
stomach problems.

Service medical records are silent as to any treatment or 
diagnosis of botulism in service.  He did undergo an 
appendectomy in April 1966.

In a September 1994 VA examination, the veteran reported 
developing botulism in 1965.  He was hospitalized and treated 
for 7 days and recovered with no residual symptomatology. The 
examiner noted no gastrointestinal symptomatology.  The 
diagnosis was status post (SP) botulism.

At a Travel Board hearing at the RO in July 1997, the 
veteran, in essence, offered testimony, in support of his 
claims.  He testified that he self medicated for his stomach 
problems.  

The Board remanded this case in January 1998 to attempt to 
locate work, private, and service medical records which the 
veteran alleged were missing from his file.  Furthermore, an 
additional VA examination was requested.  During the post 
remand period, no new service medical records were 
discovered, and no private medical records referring to any 
stomach problems were received.

In a VA examination in August 1999, the veteran reported a 
history of pyrosis, heartburn, and indigestion dating back to 
the early 1970's.  He never underwent an upper GI series, or 
an esophagogastroduodenoscopy.  He had a lot of pyrosis, and 
usually took over the counter Pepcid before each meal.  He 
reported no nausea, vomiting, or hematemesis.  The examiner 
noted an obese abdomen, with active bowel sounds, and no 
abdominal masses, or tenderness.  An upper GI series revealed 
a normal esophagus, with no hiatal hernia or reflux; normal 
stomach and duodenum. 

An examination addendum, in October 1999, noted that the 
entire C-file and medical records were reviewed.  The only 
mention of a GI problem was acute appendicitis and an 
appendectomy in 1966.  The veteran was never treated for any 
GI problems, and the August 1999 VA examination and upper GI 
series were normal.  The final diagnosis was PO, 
appendectomy; and, no evidence of hiatal hernia, or peptic 
ulcer disease.  The examiner further opined that the veteran 
did not have a diagnosis of any GI problem, although he did 
have symptoms of indigestion and heartburn.  

Based upon the foregoing evidence, the Board concludes that 
no medical evidence has been presented or secured to render 
plausible a claim the veteran currently has residuals of in-
service botulism. Although acceptable lay evidence may 
constitute competent evidence when it comes to describing 
symptoms or manifestations of a disease, the veteran's 
statements as to symptomatology, without medical evidence of 
an underlying impairment capable of causing the symptoms 
alleged, generally cannot constitute plausible evidence of 
the existence of a current disability for VA service 
connection purposes.  Espiritu v. Derwinski, 1 Vet. App. 492, 
494 (1992). In Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Court noted that, "Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."  Thus, the veteran's claim is not well grounded 
in the absence of medical or other competent evidence showing 
current residuals of in-service botulism.

There are no medical opinions or other competent evidence 
contained in any of the veteran's post-service medical 
records relating any current disorder to any in-service 
finding or event or to any post-service symptomatology. 
Savage, 10 Vet. App. at 497. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded. Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993). There is no duty to assist 
further in the development of this claim because such 
additional development would be futile. See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Further there is no 
indication that there are records that could be obtained that 
would in any way alter the conclusion reached herein.


b.  Arthritis, multiple joints

The veteran contends, in essence, that he is entitled to 
service connection for arthritis, multiple joints, to include 
hips, shoulders, knees and ankles, bilaterally. 

It is noted that arthritis is a presumptive disorder under 
38 C.F.R. §§ 3.307, and 3.309.  However, arthritis is not 
shown post service for several years, and so a presumption of 
service connection under 38 C.F.R. §§ 3.307, and 3.309 is not 
applicable. 

In a September 1994 VA examination, the veteran complained of 
a six years history of joint pain, and arthritis of the hips, 
shoulders, knees and ankles without any injury.  He had x-
rays and serological testing done, but was not medically 
evaluated, or treated, and did not take any over the counter 
medications.  The examination and x-rays were normal, with 
the exception that the left clavicle was noted to have been 
surgically resected.  The diagnosis was arthralgia, hips, and 
multiple joints, cause not diagnosed.

At a Travel Board hearing in July 1997, the veteran, in 
essence, offered testimony, in support of his claims. He 
testified that his arthritis problems were of about a 15 year 
duration. He indicated that medical records to support his 
claim existed at work, and from private physicians.  He also 
indicated that service records supporting his claim were 
missing from his file.

The Board remanded this case in January 1998 to attempt to 
locate work, private, and service medical records which the 
veteran alleged were missing from his file.  In addition an 
additional VA examination was requested.

During the post remand period, no new service medical records 
were discovered.  A 1989 private medical summary was received 
noting upper back complaints without any further details.  It 
indicated there had been no previous medical care by any 
physician for this complaint.  There is also a medical 
treatment summary from 1993 to 1995 indicating back and 
shoulder treatment, but offering no diagnoses.

In a July 1999 VA examination, the veteran dated his joint 
symptoms to 1988, when he sustained a work related injury to 
the left shoulder requiring repair to the rotator cup and 
excision of the distal clavicle.  He also had ankle, knee, 
and pelvis symptoms, but x-rays did not reveal any 
pathological processes.

The examiner diagnosed degenerative discopathy, L5-S1, with 
intermittent lumbar radiculopathy, L5-S1; Degenerative joint 
disease, L5-S1; remote surgery, left shoulder and rotator 
cuff repair, by history; remote surgery, bilateral carpal 
tunnel; periarthritis, hips, joints, ankles, knees, capsular, 
without intra-articular arthritic involvement, being seen. 

The examiner opined that after a careful survey of the 
veteran's service record and the chronological order of 
events in his history, he was unable to find a clear-cut 
relationship between the current findings and complaints, and 
the veteran's military service.  

The file contains no other post service medical records.  
None of the medical evidence of record suggests any 
relationship with his current musculoskeletal disorders and 
his period of service. While, the veteran indicated the 
availability of medical records from his employer, and other 
sources of treatment, no applicable records of treatment have 
been received.  

After a careful review of the file, the Board finds that the 
claim must be denied as not well grounded because there is no 
medical opinion, or other competent evidence, linking any 
arthritic disabilities with any in-service occurrence or 
event.  Specifically, there was no diagnosis of record of any 
arthritis, multiple joints in service, nor has any medical 
examiner attributed the appellant's current arthritis to his 
active service.  Thus, a direct causal link between the 
appellant's arthritis, and service has not been demonstrated.  
The Board has thoroughly reviewed the claims file and finds 
no evidence of any plausible claims, nor any claims for which 
entitlement is permitted under the law.

In conclusion, the Board has considered the appellant's 
statements that he has
arthritis, multiple joints, to include hips, shoulders, knees 
and ankles, bilaterally from the time of service.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  In the absence of competent, credible evidence of 
continuity of relevant symptomatology, service connection is 
not warranted for the disability claimed on appeal.

When a claim is not well grounded it is incomplete, and VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his or her application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in the claims forms he completed, in its notices of rating 
decisions, the statement of the case, and the supplementary 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well grounded claim. However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claim well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Well grounded claims for service connection for stomach 
problems, as residuals of botulism; and arthritis, multiple 
joints, to include hips, shoulders, knees and ankles, 
bilaterally not having been submitted, the claims are denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 2 -


- 9 -


